Order entered May 6, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01447-CV

              SNOWHITE TEXTILE AND FURNISHINGS, INC., Appellant

                                              V.

                       INNVISION HOSPITALITY, INC., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-11252

                                          ORDER
       Before the Court is appellant’s May 2, 2019 unopposed first motion to extend the time to

file its brief. We GRANT the motion and ORDER the brief be filed no later than June 14, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE